Citation Nr: 0406006	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-21 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Determination of initial rating assignment for left ear 
hearing loss, rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1965 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which granted service 
connection for bilateral hearing loss, and initially assigned 
a noncompensable rating.  The veteran entered notice of 
disagreement with this decision in March 2003; the RO issued 
a statement of the case in July 2003; and the veteran entered 
a substantive appeal, on a VA Form 9, which was received in 
July 2003. 


FINDINGS OF FACT

1.  All evidence necessary to decide the initial rating claim 
for bilateral hearing loss has been obtained; the RO has 
notified the appellant of the evidence needed to substantiate 
the initial rating claim addressed in this decision, obtained 
all relevant evidence designated by the appellant, and 
provided a VA audiological examination in order to assist in 
substantiating the claim for VA compensation benefits.

2.  For the entire period of claim, the veteran had level II 
hearing in the left ear and level I hearing in the right ear.  
.

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met for any period of the claim.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1-4.14, 4.85, Tables VI, VII, 
4.86 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The Board finds in this case that the VCAA 
requirements have been met.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  In the rating 
decision and statement of the case the RO advised the veteran 
of what must be demonstrated to establish a higher 
(compensable) initial rating for service-connected bilateral 
hearing loss.  In an August 2003 letter, the RO informed the 
veteran of the evidence needed to substantiate his claim for 
a higher (compensable) initial rating for service-connected 
bilateral hearing loss.  The RO advised the veteran what 
evidence had been received; that VA would request any 
information or evidence the veteran wanted VA to obtain, and 
any medical evidence from his doctors about which he told VA; 
requested the veteran to provide information regarding 
medical treatment; and sent VA Forms 21-4142 (Authorization 
and Consent to Release Information to VA) for this purpose.  
The RO also advised the veteran to let VA know of any other 
evidence he wanted VA to obtain.  Thus, the veteran has been 
advised which portion of evidence is to be provided by him 
and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a); Quartuccio, supra.  

The United States Court of Appeals for Veterans Claims 
recently held that specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
The Court also held that 38 U.S.C.A. § 5103 requires the 
Secretary to give VCAA-complying notice to a VA claimant 
"upon receipt of a complete or substantially complete 
application."  In the present case, the Board finds that the 
correspondence from VA to the veteran advising him of the 
evidence and information necessary to establish his claim, to 
include the corresponding responsibilities of VA and the 
veteran in securing such information and evidence, 
demonstrates that the lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.  See 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832).  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim, and the 
appellant has not identified any additional records or other 
evidence that has not been obtained.  VA specifically 
requested private medical records, and in November 2002 
afforded the veteran an audiological examination.  
Accordingly, the Board finds that no further notice to the 
veteran or assistance in acquiring additional evidence is 
required by the new statute and regulations.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003). 

II.  Initial Rating Assignment for Bilateral Hearing Loss

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

The February 2003 rating decision on appeal granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable rating.  Because this is an appeal from an 
initial grant of service connection and originally assigned 
rating, separate ratings may be assigned for separate time 
periods that are under evaluation.  That is, appellate review 
must consider the applicability of "staged ratings" based 
upon the facts found during the time period in question.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Ratings of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
500, 1,000, 2,000, 3,000 and 4,000 cycles per second.  To 
rate the degree of disability for service-connected hearing 
loss, the rating schedule has established eleven auditory 
acuity levels, designated from level I, for essentially 
normal acuity, through level XI, for profound deafness.  38 
C.F.R. § 4.85(h), Table VI (2003).  The assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The rating criteria require consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  In order to establish entitlement to a compensable 
rating for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met. 

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss, which are not shown to be present 
in this case.  (The exceptional patterns addressed in that 
section are when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.).

The veteran contends that a compensable rating is warranted 
for his service-connected bilateral hearing loss because he 
has one ear that is worse than the other; he has hearing 
aids; and normal communications present difficulties with 
hearing that are not contemplated by audiological test 
measures.  

At the most recent VA (fee basis) audiological examination in 
November 2002, the veteran did not enter specific complaints 
regarding hearing impairment.  At the November 2002 VA 
audiological examination, pure tone threshold levels averaged 
40 decibels in the left ear, and speech recognition testing 
revealed speech recognition ability of 88 percent in the left 
ear; and pure tone threshold levels averaged 46.25 decibels 
in the right ear, and speech recognition testing revealed 
speech recognition ability of 92 percent in the right ear.  
The examiner characterized the bilateral hearing loss as 
bilateral mild, sloping to severe, sensorineural hearing 
loss, with speech recognition scores revealing good 
discrimination in both ears using the Maryland CNC word list, 
and that speech recognition thresholds were consistent with 
pure tone results.  The diagnosis was mild to severe 
sensorineural hearing loss bilaterally, with speech 
recognition scores below VA standards of 94 percent.  These 
test results equate to level II hearing in the left ear, and 
level I hearing in the right ear using Table VI.  38 C.F.R. 
§ 4.85.

A private audiological examination in May 2002 revealed 
bilateral mild-to-severe sensorineural hearing loss.  
Audiological examination recorded that pure tone threshold 
levels averaged 46 decibels in the left ear, and speech 
recognition testing revealed speech recognition ability of 92 
percent in the left ear; and pure tone threshold levels 
averaged 44 decibels in the right ear, and speech recognition 
testing revealed speech recognition ability of 80 percent in 
the right ear.  These test results equate to level I hearing 
in the left ear, and level III hearing in the right ear using 
Table VI.  38 C.F.R. § 4.85.

Applying the percentage ratings for hearing impairment found 
in Table VII, level II hearing in the left ear and level I 
hearing in the right ear (November 2002 VA audiology 
examination) warrants a noncompensable rating.  Likewise, 
level I hearing in the left ear and level III hearing in the 
right ear (May 2002 private audiology examination) also 
warrants no more than a noncompensable rating. 38 C.F.R. 
§ 4.86.  For these reasons, the Board finds that the criteria 
for a compensable rating for service-connected bilateral 
hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1-4.14, 38 C.F.R. 
§ 4.85.

In making this determination, the Board has considered all 
the evidence of record, including private and VA (fee basis) 
audiological testing to determine which testing results might 
be more favorable to the veteran's claim for a higher initial 
rating.  In light of the veteran's report that his right ear 
is the "good one," and the fact that the November 2002 VA 
audiology examination was conducted subsequent to the May 
2002 private audiology examination, the Board finds that the 
November 2002 VA audiological test results are more probative 
of the actual level of audiological impairment for the period 
of time considered than are the May 2002 private audiological 
test results.  Moreover, even if the May 2002 private 
audiological test results were accepted at face value for the 
relevant time period, the findings would not result in a 
higher (compensable) initial disability rating for the 
veteran's bilateral hearing loss.  The May 2002 audiological 
test results, which equate to level I hearing in the left ear 
and level III hearing in the right ear (using Table VI), 
warrant no more than a noncompensable rating (using Table 
VII).  38 C.F.R. § 4.86. 

The Board has also considered the veteran's general 
contention of difficulty with hearing, especially during 
daily conversation.  Such a general assertion, however, may 
not serve to establish entitlement to a higher rating for 
hearing loss because "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered." Lendenmann, 3 Vet. 
App. at 349.  Here, such mechanical application establishes 
that a compensable rating for the veteran's service-connected 
bilateral hearing loss is not warranted.

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected bilateral hearing loss has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating 
bilateral hearing loss disability.  While the veteran 
contended that his bilateral hearing loss causes some 
difficulty with conversation, he has not in writing or 
histories presented at examinations indicated any significant 
interference with employment.  The evidence does not 
demonstrate any hospitalization for bilateral hearing loss.  
The regular schedular standards in this case contemplate 
disability ratings for hearing loss based on both loss of 
hearing as measured by pure tone threshold decibel levels 
based on audiological testing, and loss of hearing as 
measured by speech recognition ability based on audiological 
testing.  The provisions of 38 C.F.R. § 4.86 even contemplate 
a different method of rating where there is an exceptional 
pattern of hearing impairment; as indicated in the analysis 
above, the evidence shows that in this veteran's case his 
bilateral hearing loss did not meet the criteria to show an 
exceptional pattern of hearing impairment.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

The assignment of an initial compensable rating for bilateral 
hearing loss is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



